DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-18, 21-26, 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over  Ramanujan (US 10652220 B1) in view of Roy-Chowdhury et al (“SECURITY ISSUES IN HYBRID NETWORKS WITH A SATELLITE COMPONENT” XP-001512869; IEEE Wireless Communications• December 2005”:IDS supplied) .

With regards to claim 1, Ramanujan discloses, A method for providing secure aerial or space communications, the method comprising: 
providing a general payload (FIG 5 506 and associated text; Outer VPN gateway interpreted as  general payload) and a hosted payload on a vehicle (FIG 5 504 and associated text, Inner VPN gateway as  host payload); 
encrypting, by the hosted payload, a data packet that contains restricted data using a secure key to create an encrypted packet (col 7 line 50-60; The inner VPN gateways 504a-504c may perform the inner layer encryption; FIG 6, 606 and associated text; ); 
encrypting, by the general payload, the encrypted packet using a general key to create a multilayer-encrypted packet (col7 line 50-60; The outer VPN 506 of the platform may perform the outer layer of encryption. FIG 6, 610 and associated text;); and 
transmitting the multilayer-encrypted packet from the vehicle to a destination (col 7 line 50-60; Similarly, in the mission enterprise network 518, the outer VPN 510 may decrypt the outer layer of encryption, and each corresponding inner VPN 512a-512c may decrypt the inner layer of the encryption. Such an embodiment may provide a compact SecureX appliance for space constrained UAV environments. Also see, col7 line 35-45; FIG 6, 612 and associated text;  ).

Ramanujan does not exclusively but Roy-Chowdhury discloses, providing a general payload (FIG 2 SSL record/TCP payload) and a hosted payload (FIG 2 IPsec Payload).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ramanujan method/system with teaching of Roy-Chowdhury in order of securing communication in satellite networks (Roy-Chowdhury Abstract)

With regards to claim 2, Ramanujan further discloses, receiving the multilayer-encrypted packet at the destination, wherein the destination is a ground operations center (col 7 line 50-60; Similarly, in the mission enterprise network 518, the outer VPN 510 may decrypt the outer layer of encryption, and each corresponding inner VPN 512a-512c may decrypt the inner layer of the encryption.Col 4 line 30-35; The mission network may be an enterprise level secure network configured to handle secure and/or classified data ); and decrypting, by the ground operations center, the multilayer-encrypted packet using the general key to reveal the encrypted packet and a general header for the encrypted packet (FIG 7 704 and associated text; ).

With regards to claim 3, Ramanujan further discloses, determining, by the ground operations center, that the encrypted packet is to be relayed to a secure operations center based on contents of the general header (FIG 5 510 decrypt outerlayer encryption and sent to specific inner VPN 512a ); relaying, by the ground operations center, the encrypted packet to the secure operations center (FIG 5 512a receive encrypted packet); and decrypting, by the secure operations center, the encrypted packet to reveal the data packet (FIG 5 512a receive encrypted packet, decrypt with inner cryptographic key to get the data packet).

With regards to claim 4, Ramanujan in view of Roy-Chowdhury teaches, receiving the multilayer-encrypted packet at the destination (Roy-Chowdhury FIG 3 and associated text;  ), wherein the destination is a destination satellite comprising a destination general payload and a destination hosted payload (Roy-Chowdhury FIG 1,4 and associated text; Note: ground proxy gateway received double encrypted packet ); and decrypting, by the destination general payload, the multilayer-encrypted packet using the general key to reveal the encrypted packet and a general header for the encrypted packet (Roy-Chowdhury FIG 3 and associated text; IPSec and layered IPSec encryption. Key Kl is shared between endpoints only. Key K2 is shared between endpoints and TCP PEPs. ). Motivation would be same as stated in claim 1.

With regards to claim 5, Ramanujan in view of Roy-Chowdhury teaches,  determining, by the destination general payload, that the encrypted packet is to be routed to the destination hosted payload based on contents of the general header; and relaying, by the destination general payload, the encrypted packet to the destination hosted payload ((Roy-Chowdhury FIG 3 and associated text; Original IP header will be recovered by decrypting K2, which will directs encrypted by K1 packet to a host/client).

With regards to claim 6, Ramanujan in view of Roy-Chowdhury teaches, decrypting, by the destination hosted payload, the encrypted packet using the secure key to reveal the data packet, wherein the data packet includes a secure header and a body (Roy-Chowdhury FIG 3 and associated text; IPSec and layered IPSec encryption. Key Kl is shared between endpoints only).

With regards to claim 7, Ramanujan in view of Roy-Chowdhury teaches, wherein the data packet comprises a body (FIG 3 TCP payload), a secure header (FIG 3 TCP/IP header), and a general header (ESP header) and wherein encrypting, by the hosted payload, the data packet comprises: encrypting, by the hosted payload, the body and the secure header of the data packet using the secure key to create the encrypted packet having a first level of encryption, wherein the general header remains unencrypted (Roy-Chowdhury page 54; and layered IPSec [11 ], the idea is to encrypt different regions of the IP packet using different keys (Fig. 3). The TCP payload is encrypted with key Kl, which is shared only between the end points. The original IP header and the TCP header are encrypted with key K2, which is shared between the end points and also with intermediate authorized nodes such as the TCP PEP. Therefore, the TCP PEP can decrypt the header portion of the ESP packet with K2 and read the TCP header to do its performance optimizations. But the PEP cannot read the TCP payload and thus cannot access the actual data, since it does not posses the key Kl.). 

With regards to claim 11, Ramanujan in view of Roy-Chowdhury Discloses,  wherein the multilayer-encrypted packet has either an unencrypted general header or an unencrypted outer header that is unencrypted and wherein transmitting the multilayer-encrypted packet from the vehicle to the destination (Roy-Chowdhury FIG 2 and associated text; Note: inner layer only encrypt TCP payload doesn’t encrypt TCP/IP Header which was encrypted only outer layer) comprises: transmitting, by the general payload, the multilayer- encrypted packet to a relay satellite having a relay general payload and a relay hosted payload (Ramanujan FIG 1-5 and associated text; Note: DOD Gateway as ground satellite received which later divided into 2  outer and inner VPN); identifying by the relay general payload, the destination for the multilayer-encrypted packet based on contents of the unencrypted general header or the unencrypted outer header (Roy-Chowdhury FIG 4 and associated text; SSL Session 2); and transmitting, by the relay satellite, the multilayer- encrypted packet from the relay satellite to the destination (Roy-Chowdhury FIG 4 and associated text; SSL Session 3).

With regards to claim 12, Ramanujan discloses, receiving, at the general payload, a commercial communication from a user device located at a geographic location (FIG 5 510 and associated text; ); and receiving, at the hosted payload, a secure communication from a secure user device located at the geographic location (FIG 5 512c and associated text; ), wherein the secure communication is isolated from the commercial communication via diversity in at least one of a frequency domain, a time domain, or a coding domain (col 6 line 5-15; Taking together the SecureX appliance 114 and the SecureX mobile client software 102 may enable the military and industry to provide classified network access services for procuring and providing commercial satellite services to the DoD user community. The industry companies (e.g., SMC®) may serve as the unified service provider for military as well as commercial satellite services for the DoD user community. The SecureX products may enable SMC® to provide the DoD users with a much-needed secure data transport service.).

With regards to claim 13, Ramanujan discloses, A method for providing secure aerial or space communications, the method comprising: 
receiving at a satellite having a general payload and a hosted payload, a multilayer-encrypted packet (FIG 1 DOD Gateway/ground satellite, FIG 5 506 and 504 and associated text Note: Outer VPN as General and inner VPN as Host ); 
decrypting, by the general payload, multilayer-encrypted packet using a general key to reveal an encrypted packet and a general header for the encrypted packet (Col 5 line 50-60; The outer VPN gateway 116 of the appliance may decrypt the outer layer of the double encrypted packets before passing them on to the inner VPN gateway 118, which may decrypt the inner layer of the packet to retrieve the plain text packets forwarded to the applications in the mission network 120 ); 
determining, by the general payload, that the encrypted packet is to be routed to the hosted payload based on contents of the general header (FIG 5 510, 512 and associated text; ); 
relaying, by the general payload, the encrypted packet to the hosted payload (FIG 5 510, 512 and associated text;); and 
decrypting, by the hosted payload, the encrypted packet using a secure key to reveal a data packet containing restricted data (Col 5 line 50-60; The outer VPN gateway 116 of the appliance may decrypt the outer layer of the double encrypted packets before passing them on to the inner VPN gateway 118, which may decrypt the inner layer of the packet to retrieve the plain text packets forwarded to the applications in the mission network 120 );.
Ramanujan does not exclusively but Roy-Chowdhury discloses, providing a general payload (FIG 2 SSL record/TCP payload) and a hosted payload (FIG 2 IPsec Payload).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ramanujan method/system with teaching of Roy-Chowdhury in order of securing communication in satellite networks (Roy-Chowdhury Abstract)

With regards to claim 14, Ramanujan discloses, encrypting, by a secure operations center, the data packet to create the encrypted packet (FIG 6 606 and associated text; ); and encrypting, by a ground operations center, the encrypted packet to create the multilayer-encrypted packet (FIG 6 606 and associated text;).

With regards toc claim 15, Ramanujan discloses, A system comprising: 
a vehicle (FIG 5 516 and associated text; ) comprising: a hosted payload holding a secure key for a first level of encryption and decryption (FIG 6 606 and associated text); and a general payload holding a general key for a second level of encryption  and decryption (FIG 6 610 and associated text; ),  wherein the secure key is only accessible on the vehicle by the hosted payload (FIG 5 504a and associated text; ); and a secure operations center holding the secure key and the secure operations center exchange restricted data using multilayer encryption (FIG 512a and associated text;)
Ramanujan does not exclusively but Roy-Chowdhury teaches, 
wherein the secure key is only accessible on the vehicle by the hosted payload ; and a secure operations center holding the secure key, wherein the hosted payload of the vehicle and the secure operations center exchange restricted data using multilayer encryption (Page 54 col2 ; and layered IPSec [11 ], the idea is to encrypt different regions of the IP packet using different keys (Fig. 3). The TCP payload is encrypted with key Kl, which is shared only between the end points. The original IP header and the TCP header are encrypted with key K2, which is shared between the end points and also with intermediate authorized nodes such as the TCP PEP. Therefore, the TCP PEP can decrypt the header portion of the ESP packet with K2 and read the TCP header to do its performance optimizations. But the PEP cannot read the TCP payload and thus cannot access the actual data, since it does not posses the key Kl.).
providing a general payload (FIG 2 SSL record/TCP payload) and a hosted payload (FIG 2 IPsec Payload).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ramanujan method/system with teaching of Roy-Chowdhury in order of securing communication in satellite networks (Roy-Chowdhury Abstract)

With regards to claim 16, Ramanujan further discloses, wherein the hosted payload uses the secure key to create an encrypted packet having a first level of encryption and the general payload uses the general key to encrypt the encrypted packet, thereby creating a multilayer-encrypted packet having a second level of encryption (FIG 5 and associated text; col7 line 50-60; The inner VPN gateways 504a-504c may perform the inner layer encryption. The outer VPN 506 of the platform may perform the outer layer of encryption. ).

With regards to claim 17, Ramanujan further discloses, a ground operations center that holds the general key, wherein all data is transmitted to and from the secure operations center through the ground operations center (FIG 5 and associated text; col7 line 50-60;  Similarly, in the mission enterprise network 518, the outer VPN 510 may decrypt the outer layer of encryption, and each corresponding inner VPN 512a-512c may decrypt the inner layer of the encryption.).

With regards to claim 18, Ramanujan further discloses, wherein the secure operations center uses the secure key to create an encrypted packet having a first level of encryption and the ground operations center uses the general key to encrypt the encrypted packet, thereby creating a multilayer- encrypted packet having a second level of encryption (FIG 5 and associated text; col7 line 50-60; The inner VPN gateways 504a-504c may perform the inner layer encryption. The outer VPN 506 of the platform may perform the outer layer of encryption.).

With regards to claim 21, 28 Ramanujan discloses, wherein the secure key is originated by and disseminated by a secure entity (FIG 5 504 and associated text; Inner VPN ) and wherein the general key is originated by and disseminated by a commercial entity; the virtual hosted payload, and the secure operations center are managed by a secure entity and wherein the virtual general payload and the ground operations center are managed by a commercial entity (Col 4 line 25-55 ; The SecureX module may provide a secure data transport service for classified applications operating over broadband commercial satellite services. An end user device may generate data packets and transmit the data packets to a mission network over untrusted networks (e.g., satellite network). …..To provide secure data transport, the SecureX module on the end user device may double encrypt the data packets with different cryptographic keys. Specifically, the SecureX module may include an inner layer VPN and an outer layer VPN. The inner layer VPN may encrypt the data packets with an inner layer cryptographic key. The outer layer VPN may encrypt the inner layer encrypted data with an outer layer cryptographic key. After the double encrypted data packets traverse the untrusted networks, the SecureX appliance fronting the mission network may receive the double encrypted data packets. The outer layer VPN of the SecureX appliance may decrypt the outer layer encryption, and the inner layer VPN of the SecureX appliance may decrypt the inner layer encryption to derive the original plaintext data packets. The mission network may receive the original data packets from the SecureX appliance.).

With regards to claim 22, Ramanujan further discloses, a user device at a geographic location; and a secure user device at the geographic location, wherein communications between the user device and the vehicle and between the secure user device and the vehicle are isolated via diversity in at least one of a frequency domain, a time domain, or a coding domain (col 6 line 5-15; Taking together the SecureX appliance 114 and the SecureX mobile client software 102 may enable the military and industry to provide classified network access services for procuring and providing commercial satellite services to the DoD user community. The industry companies (e.g., SMC®) may serve as the unified service provider for military as well as commercial satellite services for the DoD user community. The SecureX products may enable SMC® to provide the DoD users with a much-needed secure data transport service.).

With regards to claim 23, Ramanujan discloses, A system comprising: a vehicle having a payload (FIG 5 516 and associated text; ), wherein a portion of the payload is partitioned to define a virtual hosted payload (FIG 5 506 and associated text; ) and a virtual general payload (FIG 5 504a/504b/504c and associated text;); 
a ground operations center that includes an enclave (Mission enterprise 518 as ground operation center communicate through 510 as enclave under Mission enterprise); and 
a secure operations center (512 and associated text; ), wherein the secure operations center exchanges restricted data with the virtual hosted payload via the enclave of the ground operations center (col 7 line 50-60; Similarly, in the mission enterprise network 518, the outer VPN 510 may decrypt the outer layer of encryption, and each corresponding inner VPN 512a-512c may decrypt the inner layer of the encryption Note: in reverse direction inner VPN first encrypt then outer VPN encrypt second layer encryption and transmit to Flight OuertVPN).
Ramanujan does not exclusively but Roy-Chowdhury discloses, providing a general payload (FIG 2 SSL record/TCP payload) and a hosted payload (FIG 2 IPsec Payload).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ramanujan method/system with teaching of Roy-Chowdhury in order of securing communication in satellite networks (Roy-Chowdhury Abstract)

With regards to claim 24, Ramanujan further discloses, wherein the secure operations center encrypts a data packet that contains the restricted data using a secure key to create an initial encrypted packet and relays the initial encrypted packet to the enclave (col 7 line 50-60; Similarly, in the mission enterprise network 518, the outer VPN 510 may decrypt the outer layer of encryption, and each corresponding inner VPN 512a-512c may decrypt the inner layer of the encryption Note: in reverse direction inner VPN first encrypt then outer VPN encrypt second layer encryption and transmit to Flight OuertVPN).

With regards to claim 26, Ramanujan further discloses, wherein the ground operations center transmits the final encrypted packet to a destination for the final encrypted packet (FIG 5 510 and associated text;).

With regards to claim 29, Ramanujan discloses, A method for exchanging restricted data between a secure operations center (FIG 2 220 and associated text; )and a satellite (FIG 2 210 and associated text;), the method comprising: 
partitioning a portion of a payload of the satellite to define a virtual hosted payload (FIG 5 504 and associated text;)and a virtual general payload (FIG 5 506 and associated text;); and 
communicating the restricted data between the virtual hosted payload and the secure operations center via an enclave of a ground operations center (506 as virtual hosted payload communicate Mission enterprise 518 as ground operation center communicate through 510 as enclave under Mission enterprise).
Ramanujan does not exclusively but Roy-Chowdhury discloses, providing a general payload (FIG 2 SSL record/TCP payload) and a hosted payload (FIG 2 IPsec Payload).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ramanujan method/system with teaching of Roy-Chowdhury in order of securing communication in satellite networks (Roy-Chowdhury Abstract)

With regards to claim 30, Ramanujan further discloses, wherein communicating the restricted data comprises: double-encrypting, by the secure operations center, a data packet containing the restricted data using a secure key (col 7 line 50-60; The inner VPN gateways 504a-504c may perform the inner layer encryption; FIG 6, 606 and associated text;) and a general key to thereby create a double-encrypted packet; and sending, by the secure operations center, the double- encrypted packet to the enclave (col7 line 50-60; The outer VPN 506 of the platform may perform the outer layer of encryption. FIG 6, 610 and associated text;).

Claims 25, 31-32, are rejected under 35 U.S.C. 103 as being unpatentable over  Ramanujan (US 10652220 B1) in view of Roy-Chowdhury et al (“SECURITY ISSUES IN HYBRID NETWORKS WITH A SATELLITE COMPONENT” XP-001512869; IEEE Wireless Communications• December 2005”:IDS supplied) and further inview of Katar et al(US 20150244632 A1) .

With regards to claim 25,  Ramanujan in view of Roy-Chowdhury do not exclusively but Katar teaches, wherein the enclave decrypts the initial encrypted packet to reveal the data packet, parses the data packet, and re-encrypts the data packet using a general key to create a final encrypted packet;  (Katar [0087]; In some embodiments, the first and the second repeater network devices may decrypt the packet 902A, verify the CRC, and re-encrypt the packet if the CRC is valid. As depicted in FIG. 9, the original transmitting network device retransmits the packet 902B during the next communication time slot 906 assigned to the original transmitting network device. The first and the second repeater network devices transmit packets 902C and 902D respectively, during the communication time slot 906 assigned to the original transmitting network device.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ramanujan in view of Roy-Chowdhury’s method/system with teaching of Katar in order to validate the packet (Katar [0087])

Claims 31, is substantially similar to claim 25 also rejected accordingly.

With regards to claim 32, Ramanujan further discloses, wherein communicating the restricted data further comprises: transmitting the encrypted packet from the ground operations center to a destination for the encrypted packet via a general network operations center at the ground operations center (FIG 5 518 and associated text;).

Allowable Subject Matter
Claims 8-10, 19-20, 27,33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498